Citation Nr: 0619903	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-21 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
concussion syndrome.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1951 to January 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In the April 2003 rating decision, the RO denied the claim of 
service connection for a back disability to which the veteran 
filed a notice of disagreement, but because the veteran did 
not file a substantive appeal after the issuance of the 
statement of the case, the claim is not before the Board for 
appellate review. Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) (The filing of a notice of disagreement initiates 
appellate review, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA.)

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge. A transcript of 
hearing has been associated with the claims file. At the 
hearing, the veteran raised the issue of service connection 
for headaches due to the service-connected post-concussion 
syndrome, which is referred to the RO for appropriate action.

The appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 
20.900(c).

In October 2005, the appeal was remanded for further 
development and the development has been completed. 




FINDING OF FACT

The veteran's post-concussion syndrome does not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for post-
concussion syndrome are not met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. § 4.130, Diagnostic Code 9304 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2002.  The notice informed the veteran of the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence that the service-connected 
disability had become worse.  The veteran was also informed 
that VA would obtain service VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice included the general effective date 
provision for the claim for increase, that is, the date of 
receipt of the claim.    

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (four of the five elements of service 
connection).

As to the remaining element under Dingess, the VCAA notice 
did not include the degree of disability, but as this is the 
issue on appeal, the notice necessary to obtain the benefit 
was provided in the statement of the case in accordance with 
38 U.S.C.A. § 7105(d).  For this reason, any defect with 
respect to rating the disability was cured and the veteran's 
claim has not been prejudiced. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has been afforded his 
requested hearing and he has been afforded a recent VA 
examination, and as the veteran has not identified any 
additional evidence pertinent to the claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

A disability rating is determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  An 
individual disability is rated under a Diagnostic Code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

Review of the record shows that the veteran sustained a head 
injury during service.  In a February 1971 rating action, 
service connection was granted for post-concussion syndrome 
and a 10 percent rating was assigned for the disability.  The 
veteran filed the current claim for increase in September 
2002.  Based on the report of VA examination in December 
2002, , the RO increased the rating for the post-concussion 
syndrome to 30 percent under Diagnostic Code 9304, effective 
from September 9, 2002, the date of receipt of the veteran's 
claim for increase.
On VA psychiatric examination in December 2002, the veteran 
complained of problems with nerves, anxiety, depression, 
memory, as well as visual and auditory hallucinations.  The 
examination revealed problems with calculating, 
concentration, and memory.  The diagnoses were dementia and 
anxiety disorder.  The Global Assessment of Functioning (GAF) 
score was 55, representing moderate symptomatology.  

Since it was not clear from the report of the December 2002 
VA examination as to what degree the veteran's psychiatric 
symptoms were due to his service-connected post-concussion 
syndrome as opposed to nonservice-connected dementia, the 
Board remanded this case in October 2005 in order that the 
veteran could be afforded a further VA psychiatric 
evaluation.  Pursuant to this remand, the veteran was 
afforded evaluations by VA psychologists in December 2005 and 
January 2006.  After the evaluations, which included 
neuropsychological testing and thorough reviews of the claims 
folder, both psychologists concluded that the veteran's 
cognitive functioning had worsened, which was due to dementia 
unrelated to the service-connected post-concussion syndrome. 

Analysis 

The criteria for the next higher rating, 50 percent, under DC 
9304, are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

Since the evidence shows that the current increase in 
symptomatology is unrelated to the service-connected post-
concussion syndrome and since the evidence does not show that 
the veteran's service-connected disability results in 
occupational and 




social impairment with reduced reliability and productivity, 
the Board concludes that the disability warrants no more than 
the 30 percent rating currently in effect. 


ORDER

A rating higher than 30 percent for post-concussion syndrome 
is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


